Citation Nr: 1811729	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymia, depression, anxiety, and psychosis.  

2.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability. 

3.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction over this matter now rests with the RO located in Sioux Falls, South Dakota.  

This case was last before the Board in August 2016, whereupon it was remanded to the RO, via the Appeals Management Center located in Washington, D.C., for further development of the record.  Following the issuance of an October 2017 supplemental statement of the case, the matter was returned to the Board for its adjudication.  

The Veteran testified at a videoconference hearing before the undersigned veterans law judge (VLJ) in April 2014.  A copy of the transcript of that hearing is of record.   


FINDINGS OF FACT

1.  For the period prior to March 2, 2017, the Veteran's right ankle disability was productive of moderate limitation of motion, and from that date, the right ankle disability was productive of marked limitation of motion; at no point has there been evidence of ankylosis of the right ankle.

2.  For the period prior to March 2, 2017, the Veteran's left ankle disability was productive of moderate limitation of motion, and from that date, the left ankle disability was productive of marked limitation of motion; at no point has there been evidence of ankylosis of the left ankle.

3.  The competent evidence does not demonstrate that the Veteran's currently diagnosed acquired psychiatric disorder, to include dysthymia, depression, anxiety, and psychosis, is attributable to the Veteran's active service or any incident of service.

4.  During the entire period on appeal, the Veteran was not precluded due to the impact of his service-connected disabilities from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a right ankle disability have not been met for the period prior to March 2, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2017).

2.  The criteria for a 20 percent rating, but no more, for a right ankle disability have been met for the period beginning March 2, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2017).

3.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met for the period prior to March 2, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2017).

4.  The criteria for a 20 percent rating, but no more, for a left ankle disability have been met for the period beginning March 2, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2017).


5.  The criteria for service connection for an acquired psychiatric disorder, to include dysthymia, depression, anxiety, and psychosis, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for entitlement to TDIU have not been met.  38 C.F.R. § 4.16(b) (2017); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board is cognizant that a portion of the Veteran's service treatment records pertaining to the period of mental health treatment he underwent from December 1997 to February 1998 have not been associated with the claims file.  VA is required to obtain relevant documents held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(e).  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O' Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection but simply increases the Board's obligation to consider that evidence which may be favorable to the Veteran.  Russo v. Brown, 9. Vet. 46, 51 (1996). 

A March 2013 memorandum details the measures taken by the RO in its attempt to secure the missing service treatment records.  Specifically, the RO sent a request to the naval hospital the Veteran reported he received his treatment from, and also submitted a Personal Information Exchange System (PIES) C01-V request for the records, both of which resulted in negative responses.  Furthermore, the RO notified the Veteran in a March 2013 letter that he was requested to provide dates and locations of treatment during service, as well as statements from persons he knew in service who might have information about his claimed disabilities.  The Veteran did not respond with specific information upon which VA could base a further search for service treatment records.  The Board will thus proceed with the record as currently constituted.  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Neither the Veteran nor his representative has raised any other issues other than the request for entitlement to TDIU during the entire period of the appeal.  Moreover, no other issue has been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  




Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Bilateral Ankle Disabilities

Service connection for both right and left ankle disabilities is in effect with separate 10 percent evaluations from April 28, 2001.  The Veteran filed his claim for an increased rating for the bilateral ankle disabilities on April 21, 2008.  The 10 percent disability ratings were assigned pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5271, which concerns limited motion of the ankle.  Under Diagnostic Code 5271, marked limitation of motion warrants a 20 percent rating, whereas moderate limitation of motion warrants a 10 percent rating.  What is meant by "moderate" and "marked" limited motion is not defined by the diagnostic criteria; however, as a point of comparison, VA considers normal ankle dorsiflexion to be from 0 to 20 degrees and normal plantar flexion to be from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Post-service VA treatment records document continued treatment for bilateral ankle pain.  A January 2009 podiatry note shows that the Veteran was evaluated as having decreased ankle joint dorsiflexion bilaterally.  A February 2009 MRI showed slight subchondral inhomogeneous signal within the proximal third metatarsal of the right ankle but otherwise no abnormalities in either ankle.  Thereafter, an April 2014 podiatry note shows that the Veteran was suspected of having a small amount of arthritic change in his right ankle and no problems with his left ankle.  A subsequent June 2014 MRI showed a partial tear of the posterior talofibular of the right ankle.  Most recently, both a February 2016 right ankle X-ray examination and a September 2016 left ankle X-ray examination did not show any abnormalities

The Veteran was afforded a VA examination in October 2008 to evaluate the nature and severity of his ankle disabilities.  He reported experiencing stiffness and pain as well as slight instability while walking up steps.  Range of motion testing showed plantar flexion of 38 degrees bilaterally with no decrease noted following repetitive use.  An MRI examination revealed mild degenerative changes in both ankles but no other abnormalities.  

The Veteran was afforded a new VA examination in April 2010 to reevaluate the severity of his bilateral ankle disability.  He again reported experiencing stiffness and pain along with swelling, especially after physical activity.  He also endorsed using ankle braces while engaging in strenuous physical activity.  Range of motion testing showed plantar flexion of 25 degrees initially and 35 degrees after repetitive use in the right ankle and 45 degrees in the left ankle.  Dorsiflexion began at 20 degrees and increased to 25 degrees in the right ankle after repetitive use, and was consistently 35 degrees in the left ankle.  The examiner also noted that there was tightness in the achilles bilaterally.   After concluding the examination, the examiner set forth a diagnosis of ankle sprain with ongoing pain.  

The Veteran was afforded yet another VA examination in October 2011 to again evaluate the severity of the bilateral ankle disability.  He reported experiencing constant dull pain in his ankles and detailed that they felt swollen.  He endorsed experiencing flare-ups in pain and discomfort after prolonged ambulation, and that the symptoms were relieved after resting a few minutes; however, he did state that the ankle disabilities did not impede his ability to function at work.  Range of motion testing showed plantar flexion of 30 degrees on the right ankle and 35 degrees on the left ankle and dorsiflexion of 20 degrees or greater, with no decrease noted following repetitive use.  Functional loss was characterized as pain on movement.  It was the examiner's opinion that the bilateral ankle disabilities did not have any impact on the Veteran's occupational functioning.  

Pursuant to the Board's August 2016 remand, the Veteran was scheduled for a new VA examination in March 2017 to evaluate the severity of his bilateral ankle disabilities.  He reported experiencing significant pain and intermittent locking up of the ankles which restricted his movement.  He characterized the symptoms as sprains which were recurrent.  According to the Veteran, the pain would flare up after a few minutes of ambulation or following his use of stairs.  Range of motion testing showed plantar flexion of 35 degrees and dorsiflexion of 10 degrees or greater bilaterally, with no decrease noted following repetitive use.  The examiner also noted mild tenderness to palpation of posterior aspect of the lateral ammeolus where there was chronic-appearing edema in both ankles, as well as minimal instability with anterior drawer testing in the right ankle only.  Furthermore, the examiner related that there was evidence of pain on passive range of motion testing as well as when the joint was used in non-weightbearing in both ankles.  It was the examiner's impression that the bilateral ankle disability impaired the Veteran's occupational functioning by restricting his ability to stand or walk for prolonged periods of time; however, the examiner stated that the Veteran was capable of light duty and sedentary work.  

Most recently, the severity of the Veteran's bilateral ankle disabilities was evaluated via a September 2017 disability benefits questionnaire prepared by a Dr. K. H-S. In addition to the bilateral ankle sprains the examiner also endorsed a diagnosis of osteoarthritis for both ankles.  The Veteran reported experiencing significant pain, decreased range of motion, and clumsiness that resulted in falls.  According to the Veteran, the pain would increase after physical activity, and as a result he was unable to walk or standing for a prolonged period of time.  Range of motion testing showed plantar flexion of 35 degrees in the right ankle and 30 degrees in the left ankle, dorsiflexion of 10 degrees or greater bilaterally, and no decrease in any motion following repetitive use.  Dr. K. H-S. also noted mild tenderness to palpation of the posterior aspect of the lateral ammeolus where there was chronic-appearing edema in both ankles.  Unlike the March 2017 examination, Dr. K. H-S. related that there was no evidence of pain on passive range of motion testing, nor was there any evidence of pain when the joint was used in non-weightbearing.  

Regarding the new diagnosis of arthritis, Dr. K. H-S. found that it was supported by prior X-ray examinations.  She also commented that recurrent injury or trauma to a joint could result in the development of arthritis.  As for the occupational impairment stemming from the bilateral ankle disabilities, she stated that the Veteran would have difficulty with any job requiring prolong standing or walking, but that he would not have any problems with a sedentary job or a job requiring only light physical activity.  

Upon consideration of the record, the Board finds that the disability picture for both the right and left ankle disabilities warrants a rating of 20 percent, but no higher, for marked limitation of motion, effective March 2, 2017, the date of the recent VA examination which first showed dorsiflexion of 10 degrees.  Range of motion testing on the VA examinations prior to March 2, 2017 do not warrant the increase to 20 percent for either ankle disability, however, as the Veteran exhibited full dorsiflexion on each of those examinations, and only slightly reduced plantar flexion, which corresponded to the currently assigned 10 percent ratings for moderate limitation of motion.  Furthermore, the Veteran reported only a slight restriction in impairment of ambulation on each of the examinations prior to March 2, 2017.  Although the Veteran complained of increased pain and instability in both ankles on VA outpatient records prior to March 2, 2017, the examination was the earliest point at which VA was able to confirm that the Veteran's reports of worsening symptomatology had resulted in reduced range of motion of the ankles. 

For the period prior to March 2, 2017, the complaints of pain and stiffness account for the currently assigned 10 percent rating as it produced at most only a moderate limitation of motion (reflected in the normal dorsiflexion and only slightly reduction plantar flexion).  The Board also notes that instability was not noted on any examinations prior to March 2, 2017, although it was found on that examination.  As for the period from March 2, 2017, the 20 percent rating now assigned is the highest possible rating for limitation of motion of the ankle, and was granted with consideration of the functional loss stemming from the Veteran's symptoms of pain, stiffness and instability.  The Board also has considered other potentially applicable Diagnostic Codes that provide for the assignment of higher evaluations for the Veteran's right and left ankle disabilities.  At no time throughout the appeal period has there been evidence of ankylosis, or the functional equivalent, of either ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  For the additional functional loss to warrant a higher rating for either ankle disability, that loss must rise to the level of ankylosis restricting plantar flexion to between 30 and 40 degrees and/or dorsiflexion to between zero and 10 degrees, which has not been shown.  Therefore, the Board finds the assigned ratings adequately contemplate the functional impairment resulting from the Veteran's right and left ankle disabilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 208. 

It further warrants mentioning that the September 2017 VA examiner noted that there was radiographic evidence of arthritis of both ankles.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  This does not change the 20 percent rating, however, as arthritis is rated on painful motion under the joint or joints affected.  The Board already has discussed why there has been no evidence of ankylosis of either the left or right ankle joint under Diagnostic Code 5270, even when considering the extent and impact of the Veterans pain on his range of motion.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his right or left ankle condition at any point during the pendency of the appeal. 

Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder, characterized variously as dysthymia, depression, anxiety, and/or psychosis, began in service and has continued to the present day.  Specifically, he asserts that he experienced well-documented substance abuse issues in service that were a manifestation of his acquired psychiatric disorder but that the condition was not diagnosed until after service. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

A review of service treatment records shows that the Veteran did not report experiencing any mental health issues while in service, and did not receive treatment for the same, other than a singular inpatient drug treatment admission in November 1999 where he was evaluated with having a single episode of major depressive disorder and psychosis that was attributed to his alcohol dependence and withdrawal.  No subsequent in-service medical records show any further treatment for mental health issues.  Significantly, on the March 2001 discharge examination the Veteran was evaluated as having no abnormalities with regards to his mental health.  That being said, the Veteran's military personnel records reflect that he receive non-judicial punishment related to a diagnosed personality disorder.  However, the Veteran was able to complete his enlistment and was honorably discharged. 

Post-service medical records show that the Veteran sought treatment with VA for anxiety attacks as early as November 2003.  A June 2004 outpatient record reflects that the Veteran had been diagnosed with PTSD and alcohol abuse and was receiving treatment for the same.  Thereafter, subsequent VA and private treatment records show reflect that the Veteran has continued to receive mental health treatment for polysubstance abuse and depression not otherwise specified. 

In January 2009, the Veteran submitted statements from his brother and a friend in support of his claim of service connection for an acquired psychiatric disorder.   In his statement the Veteran's brother, a C.L., detailed that he witnessed the Veteran attempt to commit suicide while intoxicated and also acknowledged that the Veteran reported to him that he experienced depression and severe panic attacks associated with alcohol abuse.  In another statement, the Veteran's friend, a G.E. related that although he had only known the Veteran for a year he had often witnessed the Veteran in a depressed mood and also noticed that he was very jumpy and paranoid at times.  

In January 2009, the Veteran submitted a stressor statement on VA Form 21-0871 detailing the in-service incidents he believed resulted in his development of an acquired psychiatric disorder.  The first two stressors involved his being aware of individuals being injured by land mines, although he did not actually witness any of those individuals after they were injured.  According to the Veteran after these two incidents he reported to his squad leader that he was suicidal and he was referred to mental health services.  Pursuant to that referral he was evaluated by a mental health treatment professional who diagnosed him with a personality disorder as well as depression.  Thereafter the Veteran related the circumstances that led to his non-judicial punishment, which involved him drinking an excessive amount of alcohol and getting into an altercation with several other servicemembers.  As part of his punishment he was required to undergo alcohol rehabilitation treatment, after which he was returned to duty.  

The Veteran also detailed an incident wherein he was present when a fellow servicemember was accidentally shot and he failed to report the accident to anyone, which he believes resulted in the servicemember dying as he did not receive medical attention promptly.  The final stressor reported by the Veteran was his witnessing a vehicle flip over and land on a fellow servicemember.  According to the Veteran he attempted to move the vehicle off of the injured individual but was unable to do so.  

The Veteran was afforded a VA examination in October 2011 to evaluate the nature and etiology of his acquired psychiatric disorder.  He reported that he witnessed a fellow servicemember get killed in an accidental shooting death that he believed he could have prevented.  According to the Veteran he was referred for a mental health evaluation after he began experiencing violent dreams and was diagnosed with a personality disorder.  Therefore, the Veteran related that he was checked into alcohol rehab treatment on multiple occasions while in service, but that he had no further issues during the final two years of his service.  

After a thorough mental health evaluation, the examiner set forth a diagnosis of alcohol dependence in early remission, substance abuse-induced anxiety disorder with onset during withdrawal, with panic attacks, and anxiety disorder not otherwise specified, in remission.  By way of clarification, the examiner commented that the panic attacks had occurred in the context of alcohol withdrawal while the depression occurred about once a year as per the Veteran's report and in relation to a fellow servicemember whom the Veteran believes he was unable to save from death while in service.  Furthermore, the Veteran related that he experienced anxiety and panic attacks after encountering very stressful situations, especially in the context of his work.  It was the examiner's impression that the symptoms of the acquired psychiatric disorder occurred so infrequently that they did not interfere with the Veteran's occupational and social functioning and also did not require continuous medication.  

As for the etiology of the acquired psychiatric disorder, the examiner found that it was less likely than not that the disorder was due to military service.  Although the examiner acknowledged that the Veteran had a history of mental health treatment in service, a review of the treatment records both in-service and thereafter reflected that the Veteran's mental health issues were all associated with periods of heavy drinking.  The examiner also noted that the Veteran was asymptomatic at the time of the examination which made it difficult to relate the depression and anxiety to any occurrences in service.  

In May 2012, the RO underwent development in an attempt to corroborate the occurrence of any of the stressors reported by the Veteran on the January 2009 VA Form 21-0781.  A request was sent to Marine Corps Archives and Special Collections in June 2009 to attempt to verify any of the Veteran's reported stressors, and in a response dated in July 2009 that agency reported that none of the Veteran's incidents could be verified.  Specifically, with regards to the accidental death of the servicemember, the agency determined that the death occurred at a time when the Veteran was stationed at Camp Pendleton CA and was not present to witness the injury to the servicemember.  The RO further reviewed the claims file, and found no additional evidence from service personnel records or other available records which would serve to corroborate the stressor incidents detailed by the Veteran.  Therefore, as outlined in a May 2012 memorandum, the RO determined that there was insufficient information available in the claims file to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or initiate research of Marine Corps or National Archives and Records Administration (NARA) records.  

In a June 2012 statement, a K.L., who identified herself as the Veteran's spouse, stated that she had known the Veteran for four years and had been living with him since December 2010.  She confirmed that the Veteran experienced severe anxiety and paranoia that manifested as jittery motions, obsessive thinking, and attacks of stress and panic lasting for hours at a time.  She also endorsed the Veteran's experiencing of significant depression, especially after he had an anxiety attack or after he drank an excessive amount of alcohol.  

Pursuant to the Board's August 2016 remand, the Veteran was afforded a new VA examination in March 2017.  He reported experiencing depression and irritability secondary to chronic foot, back and wrist pain.  He also reported that he had recently relapsed into using alcohol and was a daily marijuana user, and acknowledged that he still experienced depression even when not under the influence.  Upon reviewing the claims file, the examiner noted prior diagnoses of alcohol abuse disorder, panic disorder, paranoid personality disorder, unspecified anxiety disorder, and unspecific depressive disorder, with a multitude of symptoms, to include depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, impairment of judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  It was the examiner's impression that the majority of the Veteran's functional impairment, however, resulted from his paranoid personality disorder.  

After concluding a mental health examination and thoroughly reviewing the claims file, the March 2017 examiner opined that it was less likely than not that the Veteran had a diagnosed psychiatric condition that was sustained during service or was otherwise related to service.  In support thereof, the examiner first noted that there were many inconsistences in the Veteran's self-reporting of his mental health history, and thus indicated that they would rely on the available medical treatment records in lieu of the Veteran's own reported history.  With that in mind, the examiner highlighted the fact that the only current psychiatric issue that was diagnosed in service was the Veteran's substance abuse disorder.  Other than that, the examiner found that his issues with anxiety/panic disorders and depression did not manifest until 2004 or 2005 according to the available medical treatment records.  The examiner also opined that the paranoid personality disorder was likely attributable to the Veteran's cannabis use, and as VA treatment records indicated that he did not start using cannabis until 2004, the examiner concluded that the paranoid personality disorder was not attributable to service.  

In an addendum to the March 2017 VA examination, dated in May 2017, the examiner provided the same conclusions, with the only distinction being that he set forth diagnoses within the framework of the DSM-IV criteria rather than the DSM-V criteria he used for the March 2017 examination.  Thus, the diagnoses recognized by the examiner were alcohol dependence with psychological dependence, panic disorder without agoraphobia, and paranoid personality disorder, as well as anxiety and depressive disorder, both not otherwise specified.  

In September 2017 the AMC secured another addendum from the March 2017 examiner in order to provide a more thorough rationale for the examiner's negative etiology opinion.  In order to reconcile his conclusions with those of the October 2011 VA examiner, he highlighted the distinctions in the evidence that was available at the time of the October 2011 examination and the evidence that was available at the time of his examination in March 2017.  The March 2017 examiner noted that the October 2011 VA examiner accepted the Veteran's reported mental health history, specifically the incident involving the accidental death of the servicemember which was later determined to have not occurred in the manner that the Veteran reported.  The March 2017 examiner also exclaimed that the distinctions in diagnoses between him and the October 2011 VA examiner were due to the fact that he applied the DSM-V in making his diagnoses.  He also noted that he did not endorse the substance-induced anxiety disorder diagnosis made by the October 2011 VA examiner as he found evidence that the Veteran had panic attacks independent of substance abuse withdrawal.  Finally, he discussed in detail the reality of psychiatric diagnoses is that one examiner's impression rarely aligns with that of another examiner, especially when they have different data to draw on, as was the case here.  The March 2017 VA examiner concluded by affirming his belief that his diagnoses and determinations were more accurate as they were based on a more comprehensive review of the claims file and a more extensive psychiatric evaluation. 

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's acquired psychiatric disorder was caused by or is otherwise attributable to service.  At the outset, the Board notes that although the October 2011 VA examiner concluded that the Veteran's acquired psychiatric disorder was attributable solely to his substance abuse disorder, and thus dismissed any connection between the current psychiatric disorder and the documented in-service substance abuse disorder, the Board did not rest its ultimate conclusion on this determination.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (finding that a veteran can only be service connected for an alcohol abuse disability that is the result of willful misconduct if it is established that the disability is secondary to, or a symptom of, a service-connected disability).  As discussed below, the Board is denying this claim on the basis of medical evidence tending to show that the Veteran's acquired psychiatric disorder, independent of any connection to his substance abuse disorder, is nevertheless not attributable to service.  

Moving on to its analysis of the details of this matter, the Board acknowledges that that the record contains service treatment records showing that the Veteran received treatment for substance abuse on multiple occasions and was evaluated as experiencing depression related to substances abuse withdrawal symptoms.  Moreover, personnel records corroborate the Veteran's assertion that he was diagnosed with a personality disorder in connection with his non-judicial punishment for insubordination.  However, the fact remains that there is no objective medical or other mental health evidence in the claims file to support a determination that the Veteran was ever actually diagnosed with an acquired psychiatric disorder in service, as the documented personality disorder would qualify instead as a congenital condition not subject to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Indeed, the Veteran was evaluated as having no mental health issue on his discharge examination and he reported that he had no history of psychiatric symptomatology on the corresponding Report of Medical History.  

The Board has taken into consideration the Veteran's statements regarding the development of his acquired psychiatric disorder and his belief that he exhibited symptomatology in service that was a manifestation of that disorder.  However, there is no evidence in the record which indicates that the Veteran possesses the training or credentials needed to competently conclude that he actually had a diagnosable psychiatric disorder in service, and that it has persisted to the present day.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  His contentions regarding the etiology of his current acquired psychiatric disorder must be considered in light of the March 2017 VA examiner's opinion and September 2017 addendum opinion , in which the examiner determined that it was less likely than not that the acquired psychiatric disorder was attributable to service.  That examiner thoroughly reviewed the Veteran's mental health treatment history and highlighted the lack of formal mental health diagnoses in service.  They also detailed the Veteran's reported in-service stressors and noted that the RO had determined that they could not be verified, going so far as to find evidence which demonstrated that the Veteran was misrepresenting his account of one of the stressors.  Without delving into a discussion of the veracity of the Veteran's lay statements, suffice it to say that the discrepancies noted by the March 2017 examiner greatly reduce the probative value of the Veteran's lay statements regarding his alleged in-service stressors, and in turn elevates the probative value of the March 2017 examiner's opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (The probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings).  

In addition to the March 2017 VA examiner's opinion, the Board has also considered the negative etiology opinion set forth by the October 2011 VA examiner.  As discussed by the March 2017 VA examiner, the October 2011 examiner incorrectly attributed the Veteran's anxiety and depression symptomatology wholly to his substance abuse disorder, which overlooked the fact that the Veteran exhibited this symptomatology independent of his substance abuse, i.e., when he was sober.  Moreover, the October 2011 examiner relied on the Veteran's accounts of his various in-service stressors, which were later found to be unverifiable by the RO.  This further reduces the import of the October 2011 examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (when evaluating the probative value of a medical opinion, any opinion must be supported by sufficient evidence).  That being said, the October 2011 examiner did arrive at the same ultimate conclusion about the lack of evidence to connect the Veteran's current acquired psychiatric disorder to his service, albeit on the basis of an incorrect determination i.e. that all of the Veteran's psychiatric issues were attributable to his substance abuse disorder.  The Board thus finds that the October 2011 VA examiner's opinion has a limited but still valuable impact on its overall conclusion.  

In summation, the Board finds that although there are documented instances of the Veteran having reported experiencing symptoms of a psychiatric nature in service, there is still no evidence that the Veteran was ever diagnosed with an acquired psychiatric disorder with persistent symptoms or that he ever actually received continuing treatment for any such a disorder while in service.  The Veteran's contentions, without the existence of a diagnosis in service, are substantially outweighed by the March 2017 VA examiner's opinion, with additional probative value contributed by the October 2011 VA examiner's opinion.  Accordingly, the Board finds that the preponderance of  the evidence is against a determination that service connection can be granted for an acquired psychiatric disorder on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the acquired psychiatric disorder is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no objective evidence of a diagnosis in service.  The Board acknowledges that the Veteran asserted that he had been experiencing symptoms of an acquired psychiatric disorder since service; however, no records documenting a psychiatric disorder diagnosis are available before late 2004.  Furthermore, both the August 2017 and October 2011 VA examiners found that it was less likely than not that the acquired psychiatric disorder was attributable to service, albeit with different rationales.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's acquired psychiatric disorder is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for an acquired psychiatric disorder under 38 C.F.R. §§ 3.303(d) is denied, and as such the Veteran's claim for service connection for an acquired psychiatric disorder in total must be denied. 

TDIU

As the issue of entitlement to TDIU is part and parcel of any increased rating claim, the Board will consider the applicability of TDIU back to the date that the Veteran filed his claim of entitlement to an increased rating for bilateral ankle disabilities, i.e. April 21, 2008.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

During the period from April 28, 2001, the Veteran was service connected for left and right ankle sprains, with separate disability evaluations of 10 percent, as well as allergic dermatitis and facial rash, acne, also with a disability evaluation of 10 percent.  The total combined evaluation from this date was 30 percent.  Effective April 21, 2008, the Veteran was awarded a 10 percent evaluation for tinnitus and a noncompensable evaluation for left ear hearing loss.  This increased the total combined evaluation from this date to 40 percent.  Thereafter, effective January 16, 2009, the Veteran was granted service connection for tinea pedis of the feet and awarded a noncompensable evaluation, maintaining the 40 percent combined evaluation.  With the Board's decision to increase the evaluation of both the right and left ankle disabilities to 20 percent effective March 2, 2017, the total combined evaluation from that date is now 50 percent.  Thus, at no point during the pendency of the appeal did the assigned ratings meet the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a).  That being said, the Veteran may still be entitled to referral for consideration of an extraschedular grant of TDIU if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  

After reviewing the relevant evidence of record, the Board does not find that the Veteran's service-connected disabilities precluded him securing and maintaining substantially gainful employment.  None of the various VA examiners who have evaluated the severity of the Veteran's service-connected disabilities have found that any of those disabilities contributed to substantial impairment of occupational functioning.  At most, the March 2017 VA examiner found that the bilateral ankle disabilities hindered the Veteran's ability to carry out strenuous physical activity, and he recommended that the Veteran pursue only sedentary work or work requiring light physical activity.  Similarly, Dr. K.H-S. found that the bilateral ankle disabilities precluded all physical labor, but she also determined that the Veteran would not be precluded from sedentary employment. 

Although it is unclear from the most recent VA examinations whether the Veteran is currently employed, VA treatment records dating from as recently as January 2015 indicate that the Veteran was employed full-time, after the April 2014 videoconference hearing in which he asserted he was precluded from obtaining employment as due to his service-connected disabilities.  Again, the fact that the Veteran was unemployed at various periods of time during the pendency of the appeal is not determinative; instead, the ultimate question is whether he was incapable of performing the physical and mental activities required by employment during the relevant period because of service-connected disabilities.  Van Hoose, 4 Vet. App. at 363.  The fact remains that the Veteran has demonstrated an ability to secure and maintain substantially gainful employment while impacted by his service-connected disabilities, and there is no onbjective medical evidence in the record which tends to show that his service-connected disabilities preclude him from obtaining employment.  Therefore, the Board finds that the preponderance of the evidence is against referring the Veteran's TDIU claim for extraschedular consideration, and the claim is denied.  


ORDER

For the period prior to March 2, 2017, a disability rating in excess of 10 percent for a right ankle disability is denied. 

For the period beginning March 2, 2017, a disability rating of 20 percent, but no more, is warranted for a right ankle disability, subject to the laws and regulations governing the payment of monetary benefits.  

For the period prior to March 2, 2017, a disability rating in excess of 10 percent for a left ankle disability is denied. 

For the period beginning March 2, 2017, a disability rating of 20 percent, but no more, is warranted for a left ankle disability, subject to the laws and regulations governing the payment of monetary benefits.  

Service connection for an acquired psychiatric disorder is denied.  

TDIU is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


